IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


TIMOTHY A. MOHNEY,                             : No. 26 WAL 2020
                                               :
                    Petitioner                 :
                                               : Petition for Allowance of Appeal
                                               : from the Order of the Superior Court
             v.                                :
                                               :
                                               :
AMERICAN GENERAL LIFE INSURANCE                :
COMPANY, AS SUCCESSOR BY                       :
MERGER TO AMERICAN GENERAL                     :
ASSURANCE COMPANY, AS                          :
SUCCESSOR IN INTEREST TO U.S. LIFE             :
CREDIT INSURANCE COMPANY,                      :
                                               :
                    Respondent                 :


                                       ORDER



PER CURIAM

     AND NOW, this 1st day of September, 2020, the Petition for Allowance of Appeal

is DENIED.

     Justice Donohue did not participate in the consideration or decision in this matter.